Me. Justice Pigueeas,
after making the above statement of facts, delivered the opinion of the court.
By jurisdiction is meant the power wherewith judges are vested for the purpose of administering justice, which power is derived directly from the law.
The petitioner admits that it was within the jurisdiction of the District Court of San Juan to take cognizance of and punish this crime of assault with a deadly weapon (section 327 of the Penal Code,) before the act of the Legislative Assembly, approved March 10, 1904, had taken effect; but as the object of this act is only to define cases of simple assault and battery, and assault and battery with aggravating circumstances and to prescribe a milder punishment, without in any wise altering the jurisdiction of the courts, it is evident that inasmuch as the question is one of crimes the cognizance whereof is intrusted to them by the law, it cannot be asserted that in taking cognizance of and punishing *135the offense involved in. the case at bar, the District Court of San Jnan has in any manner exceeded its jurisdiction.
The process under consideration is the logical consequence of the criminal act committed and of the execution of the judgment rendered by a court having absolute jurisdiction in the premises, without there being, on the other hand, any fundamental defect in said process which would render a declaration of the nullity thereof necessary.
Furthermore, the act which gave rise to the criminal process in question would not cease to be a crime, were it to be considered as included in either of these laws, and if the punishment imposed, that is to say, a fine of five hundred dollars or five hundred days of imprisonment in default thereof, comes within the limits of not less than fifty nor more than one thousand dollars, as prescribed by the act of the Legislative Assembly, under section 8 thereof, for an aggravated assault, which is the crime committed (Sec. 6, par. 8), there is no reason whatever, compatible with the high ends of justice and of good order and brevity of the proceedings, that would justify the discharge of the prisoners.
In view of the legal provisions cited, the application for discharge from imprisonment of José and Luís Bou is denied, and they are hereby remanded to jail, under the custody of the warden thereof.
Chief Justice Quiñones and Justices Hernandez and Mac-Leary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.